                      KESTENBAUM, DANNENBERG & KLEIN, LLP
                                    ATTORNEYS AND COUNSELORS AT LAW
                                       260 MADISON AVENUE • 17th FLOOR
                                          NEW YORK, NEW YORK 10016
                                        (212) 486-3370 • Fax: (212) 486-3371
                                                 www.kdklaw.com

Jeffrey C. Dannenberg, Esq.                                                                  Connecticut Office:
Member of NY and CT Bars                                                                      55 Greens Farms Road
Email: jdannenberg@kdklaw.com                                                           Westport, Connecticut 06880
                                                                                                     (203) 319-9600


                                                                               March 18, 2020
VIA ECF FILING
                                        GRANTED. Defendant shall respond to the Complaint by April 7, 2020. The initial
                                        pretrial conference previously scheduled for March 25, 2020 is ADJOURNED to April
Honorable Lewis J. Liman                27, 2020 at 11:00 a.m. and will proceed by telephone. Parties are directed to dial into the
U.S. District Court, SDNY               Court's teleconference number at 888-251-2909, Access Code 2123101, and to follow the
500 Pearl Street, Room 701              necessary prompts.
New York, NY 10007                      SO ORDERED. 3/19/2020

                    Re:         JewishGen, Inc. v. Friends of JewishGen, Inc.
                                SDNY Docket No. 20-civ-1826 (LJL)

Dear Judge Liman:

                 I am the attorney of record for defendant in the above action. Defendant,
whose response to the Complaint in this action is due on March 24, is a non-profit
corporation the sole address of which is located in San Francisco, CA, which is currently
in a state of virtual lockdown due to the public health crisis affecting the entire country.
At my request, plaintiff’s attorneys have consented to a two-week extension of that
response date.

               Pursuant to the Court’s Order dated March 4, 2020 in this action, an Initial
Conference has been scheduled for March 25, meaning that the parties’ proposed Case
Management Plan and Scheduling Order is due today. Based on a number of
circumstances – not the least of which is that both sides’ counsel are engaged in
settlement discussions – the parties have consented to this joint request that the Court
adjourn the Initial Conference for 30 days, to April 22 or some subsequent date.
Subsequent dates in April on which both sides’ counsel are currently available are April
24, 27 and 28. Because March 25 is the first Initial Conference date, this is the first
instance in which either party has requested an adjournment of that conference.

                                                                               Respectfully yours,

                                                                               Jeffrey C. Dannenberg
                                                                               Jeffrey C. Dannenberg
cc:       Jason Oliver, Esq. (Plaintiff’s Attorney)
